DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of figures 12A/B in the reply filed on 5/27/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 15-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishiguro (JP 2008206798).
Ishiguro teaches a rotary brush with a plurality of pairs of elongated brush wire tufts (figure 9c).  Each of the brush wire tufts are comprised of one of a plurality of wires and strands (figure 4 and 5).
With regards to claim 2, each brush wire tuft is comprised of a plurality of strands twisted together substantially the length of each brush wire tuft (figure 4 and 5), with each one of the strands comprised of at least a plurality of elongate wires twisted substantially the length of each strand (figure 4 and 5).
With regards to claim 3, each brush wire tuft is formed with at least a plurality of pairs of twists, and each strand of each one of the brush wire tufts is formed with at least a plurality of pairs of twists (figure 4 and 5).   
With regards to claim 4, the strands of each brush wire tuft are twisted into a cable knot brush wire tuft configuration (figure 9c).
With regards to claim 8, each brush wire tuft is comprised of a plurality of strands twisted together substantially the length of each brush wire tuft, with each one of the strands comprised of at least a plurality of pairs of elongate wires braided substantially the length of each strand (figure 4 and 5). 
With regards to claim 15, each brush wire tuft is comprised of a plurality of strands twisted together with adjacent strands arranged in an overlapping helical configuration (figure 4 and 5).
With regards to claim 17, each brush wire tuft is comprised of a plurality of strands twisted together with adjacent strands arranged in an overlapping braided helical configuration (figure 4 and 5).
	With regards to claim 18, each one of the brush wire tufts {10390428: }4is tubular and comprised of a plurality of strands composed of a plurality of wires arranged in a closed helix with the strands of each one of the brush wire tufts forming a generally tubular wall of the brush wire tuft (figure 4 and 5).
	With regards to claim 19, each one of the brush wire tufts is comprised of a plurality of twisted strands, each one of the twisted strands is comprised of a plurality of wires twisted substantially along their length and arranged in a helical coil and forming a generally cylindrical wall of the brush wire tuft (all figures).
	With regards to claim 20, each one of the brush wire tufts are configured for use in one of a rotary radial wheel brush, a rotary cup brush, and a rotary end brush (figure 4a).
	With regards to claim 21, each one of the brush wire tufts is comprised of at least a plurality of pairs of the strands, each one of the strands formed of at least a plurality of pairs of elongate wires twisted together and formed into a helical arrangement comprising a twisted interlocking helical arrangement, each one of the strands having a free end defining a workpiece-engaging tuft face that is substantially flat (figure 4a, ends of tufts are flat).
	With regards to claim 22, each one of the brush wire tufts is comprised of at least a plurality of pairs of the strands twisted together, each one of the strands formed of at least a plurality of pairs of elongate wires twisted together, each one of the strands having a free end defining a workpiece-engaging tuft face that is substantially flat (figure 4a, ends of tufts are flat).
	With regards to claim 23, the substantially flat workpiece- engaging tuft face formed by the free ends of the strands that form each one of the brush wire tufts defines a plane of the workpiece-engaging face that is oriented at an acute angle relative to a longitudinal or lengthwise extent of the tuft (acute angle is zero).
With regards to claim 24, each one of the strands of each one of {10390428: }5the brush wire tufts have a workpiece-engaging face acutely angled relative to a longitudinal or lengthwise extent of the strand (acute angle is zero).
	With regards to claim 25, each one of wires of each one of the strands of each one of the brush wire tufts have a workpiece- engaging face acutely angled relative to a longitudinal or lengthwise extent of the strand producing free ends of each one of the wires of each one of the strands of each one of the brush wire tufts having a sharp edge that more aggressively remove workpiece material during rotary brush operation (acute angle is zero).
	With regards to claim 26, each one of the brush wire tufts is formed of at least a plurality of pairs of the elongate strands that each are comprised of at least a plurality of pairs of the wires whose ends define a generally planar workpiece- engaging face, and wherein the wires of each one of the strands are twisted together substantially along their length, and the strands of each one of the brush wire tufts twisted together substantially along their length.
	With regards to claim 27, each one of the brush wire tufts is formed of at least a plurality of pairs of the elongate strands arranged in a plurality of pairs of rows of the strands with each one of the strands comprised of at least four elongate wires (all figures show more than 4 wires) whose free ends define a generally planar workpiece-engaging face of the strand, with the workpiece-engaging faces of the strands defining a generally planar workpiece-engaging face of the brush wire tuft, and wherein the wires of each one of the strands are twisted together substantially along their length, and the strands of each one of the brush wire tufts twisted together substantially along their length.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘798 in view of Lintermans (EP 1356748).
JP’798 teaches all the essential elements of the claimed invention however fail to teach a central hub with radially outermost group of brush wire tuft mounting openings and a radially innermost group of brush wire tuft mounting openings.  
Lintermans teaches a hub (4) with outer and inner brush wire tuft mounting openings (figure 5, element 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of JP’798 with the hub of Lintermans to allow several more bristles tufts to be used on the rotary brush which in turn helps to clean more efficiently.  
Claim(s) 12-13 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘798 over Hotani (KR 100289514).
JP’798 teaches all the essential elements of the claimed invention as stated above, including that the ends of the tufts form a generally rectangular workpiece engaging face (figure 9b shows the rectangular shape of the tufts), however fails to teach using a different wire diameter in the strand or a different helical pitch.  Hotani teaches a strand with different diameters (figure 5a) which in turn would lead to different helical pitches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP’798 with strands of different diameters and pitches as taught by Hotani to create a tuft that can be used on all types of surfaces to remove debris.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘798 over Nakajima (JP 2007062003).
JP’798 teaches all the essential elements of the claimed invention however fails to teach that the tufts are hollow.  Nakajima teaches bristle tufts that are hollow (figure 9c and 9d).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP’798 so that the tufts could be hollow as taught by Nakajima to allow for the bristles to hold fluid or debris while in use.
Allowable Subject Matter
Claims 6-7, 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 10 include the limitation that the outermost brush wire tuft mounting openings is larger than the inner most brush wire tuft openings.  
Claim 14 includes the limitation that each strand is comprised of at least one wire of a first diameter having a first pitch, at least one wire of a second diameter smaller than the first diameter having a second pitch greater than the first pitch, and at least one wire of a third diameter smaller than the first diameter and second diameter and a third pitch greater than the first pitch and second pitch.
None of the prior art teach these limitations and therefore are indicated as allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723